Citation Nr: 1448751	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  07-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2010, the Board decided the matter of entitlement to an effective date prior to June 30, 2006 for service connection for PTSD and remanded the claim for increase currently on appeal to the RO, together with the issue of service connection for residuals of bilateral toe surgeries.  In January 2012, the RO granted service connection for tinea pedis of the feet, claimed as residuals of toe surgeries; this is considered a full grant of the benefit sought in regard to that claim and, therefore, there remains no controversy in this matter for the Board's consideration.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

In July 2010, the Veteran testified at hearing before a Veterans Law Judge (VLJ).  A hearing transcript is associated with the file.  This VLJ retired and, in July 2014, the Board remanded this case for another Board hearing as elected by the Veteran.

In September 2014, the Veteran testified before the undersigned VLJ.  The hearing transcript is associated with the Veteran's electronic claims file.  The Veteran raised a claim for TDIU at this hearing.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, this issue has been added to the title page.

In addition to the paper claims files, the Veteran has a VA electronic claims file.  The documents therein are either duplicative or irrelevant to the issues on appeal except for the 2014 hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that his PTSD symptoms have worsened since his last VA examination.  He noted that his medication dosages have increased and that he is no longer employed.  He suggested that he is unable to work due to functional limitations caused by service-connected PTSD.  VA's duty to assist requires that VA obtain a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Moreover, where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a).  Therefore, remand for reexamination is necessary.

Additionally, the AOJ should develop of the claim for TDIU.  Information should be obtained from the Veteran's last employer concerning any lost time from work and the reason for his leaving that employment.  The Veteran reported that he worked at a medical facility in housekeeping.  He reported interference with employment due to his medications.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent outstanding treatment records, to include all VA treatment records dated since October 2013.  The AOJ should request employment information from the Veteran's last employer to include the Veteran's lost time from work, reasons for lost time, and reasons for his leaving that employment.

2.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the severity of his service-connected PTSD.  The claims files should be made available to the examiner along any pertinent evidence in the VA electronic file.

(a) The examiner should clearly indicate the level of occupational and social impairment:

Is there occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events); or

Is there occupational and social impairment with reduced reliability and productivity due to PTSD symptoms; or

Is there occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD symptoms; or

Is there total occupational and social impairment due to PTSD symptoms?

(b) The examiner should describe the functional limitations caused by the Veteran's service-connected PTSD to include the effect, if any, of his medications on his ability to obtain and retain substantially gainful employment.

The examination report must include a complete rationale for all opinions and conclusions.

3.  After completing the above and any other development as may be indicated by the newly developed record, the Veteran's claims should be adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



